Citation Nr: 1039006	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-06 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to the service-connected left inguinal hernia and/or 
the service-connected gastroesophageal reflux disease with hiatal 
hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. R. Bodger
INTRODUCTION

The Veteran served on active duty from January 1974 to August 
1977 and from October 1981 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the Veteran testified before the undersigned 
Veteran Law Judge during a travel board hearing.  A transcript of 
the proceeding has been associated with the claims file.  

The Veteran submitted additional evidence after the March 2007 
statement of the case (SOC) was issued.  Accompanied with this 
evidence was a waiver, waiving RO consideration.  However, the 
submitted evidence is duplicative.  As such, the Board may 
proceed with or without such a waiver.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Reasons for remand:  To obtain medical records and afford the 
Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran has asserted that he developed sleep 
problems that started sometime in the mid-1990s while he was on 
active duty.  He has indicated that he felt fatigued during the 
day and his sleep was restless.  There are no service treatment 
records which indicate complaints of, or treatment for, these 
problems although the treatment records are replete with 
treatment for various ailments, including complaints of pain for 
his shoulders, knees, and back.  During his December 2007 travel 
board hearing, the Veteran indicated that, while he would 
complain of fatigue to the military medical personnel, he 
attributed this feeling to his other physical ailments.  He 
testified that he continued to experience fitful sleep and 
overtiredness throughout the remainder of his active duty and 
after service discharge, but again, he always believed this was 
due to his ailments.  It was not until 2005 when the Veteran 
underwent a sleep study and was diagnosed with sleep apnea.  The 
Veteran's wife also testified that she would observe the 
Veteran's fitful sleep, hear the Veteran snore and have 
difficulty breathing, and watched as he would wake up tired.  She 
indicated that this continued from the time they were married in 
1994 until he was diagnosed with sleep apnea, and treated with a 
continuous airway pressure (CPAP) machine.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service and receiving 
in-service treatment.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Veteran is also competent to report what 
comes to him through his sense; symptomatology which is 
observable and identifiable by lay people represented competent 
evidence, such as varicose veins which "may be diagnosed by 
their unique and readily identifiable features."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under section 1154(a), lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when: a layperson is competent to identify the medical condition; 
the layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007). 

Thus, the Veteran is competent to report his continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).   The Board has no reason to doubt the Veteran's 
assertions that he has experienced sleep problems continuously 
both during and after his military service.  See Layno, 6 Vet. 
App. at 469.

Further, it appears that the VA treatment notes may not be 
complete.  The Veteran testified that he submitted to a sleep 
study at the University of Alabama, in Tuscaloosa, Alabama, which 
was scheduled through the VA medical center in Pensacola, 
Florida.  A February 2005 VA treatment note also notes that the 
Veteran had "a sleep study in Mobile," presumably Mobile, 
Alabama.  It is unclear whether the Veteran underwent two 
separate sleep studies.  What is clear, however, is that no sleep 
study has been associated with the claims file.  On remand, the 
RO should obtain and associate this sleep study with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain any VA medical 
records from 2005 to the present from the 
Biloxi, Mississippi VA medical center and 
the Pensacola, Florida VA outpatient 
clinic, to include the sleep study 
performed at the University of Alabama, 
which was scheduled through the VA medical 
center in Pensacola, Florida.  The RO 
should then associate these documents with 
the Veteran's claims file.  All efforts to 
obtain these records should be documented.

2.	Then, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
sleep apnea.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.   

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's sleep apnea 
had its onset in service, is otherwise 
related to active duty, or is related to 
any service-connected disabilities, to 
include the left inguinal hernia and/or 
the service-connected gastroespophageal 
reflux disease with hiatal hernia.  In 
answering this question, the examiner 
should consider, and discuss in the 
examination report, the Veteran's 
statements regarding the nature and extent 
of his sleep problems since service.  
   
3.	The RO should then readjudicate the 
service connection claim.  If this issue 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


